[Cite as In re A.S., 2013-Ohio-4018.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN THE MATTER OF:                            :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
A.S., V.S., and Z.S.                         :       Hon. Sheila G. Farmer, J.
                                             :       Hon. John W. Wise, J.
                                             :
                                             :       Case No. 13 CAF 05 0040
                                             :
                                             :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Juvenile Divison, Case Nos.
                                                     11-01-0070AB, 11-01-0071AB, and
                                                     11-01-0072AB


JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    September 11, 2013




APPEARANCES:

For Kitty Slaven                                     For DCDJFS

PAMELLA A. LAMMON                                    KATHERYN L. MUNGER
103 North Union Street, Suite D                      140 North Sandusky St., 3rd Floor
Delaware, OH 43015                                   Delaware, OH 43015

For Oral Slaven                                      Guardian ad Litem

O. ROSS LONG                                         CELESTE M. BRAMMER
125 North Sandusky Street                            13290 Centerburg Road
Delaware, OH 43015                                   Sunbury, OH 43074
Delaware County, Case No. 13 CAF 05 0040                                              2

Farmer, J.

      {¶1}   On January 19, 2011, appellee, the Delaware County Department of Job

& Family Services, filed a complaint for temporary custody of A.S. born May 24, 2006,

V.S. born May 24, 2006, and Z.S. born April 14, 2009, alleging the children to be

neglected and dependent. Mother of the children is appellant, Kitty Slaven; father is

Oral Slaven. Following a shelter care hearing, the trial court placed the children in

appellee's temporary custody on January 24, 2011. By judgment entry filed April 15,

2011, the trial court adjudicated the children dependent and granted temporary custody

to relatives. The children were eventually returned to appellee's temporary custody in

July 2011 (A.S. and V.S.) and December 2012 (Z.S.).

      {¶2}   On July 26, 2012 (A.S. and V.S.) and January 16, 2013 (Z.S.), appellee

filed motions for permanent custody of the children based upon the parents' failure to

comply with the case plan. A hearing commenced on March 26, 2013. By judgment

entry filed April 12, 2013, the trial court granted permanent custody of the children to

appellee.

      {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                           I

      {¶4}   "THE TRIAL COURT ABUSED ITS' (SIC) DISCRETION AND VIOLATED

APPELLANT'S DUE PROCESS RIGHTS WHEN IT DENIED HER REQUEST FOR A

CONTINUANCE OF THE TRIAL ON THE DELAWARE COUNTY DEPARTMENT OF

JOB AND FAMILY SERVICES (HEREINAFTER DCDJFS) MOTION OF PERMANENT

CUSTODY."
Delaware County, Case No. 13 CAF 05 0040                                             3


                                          II

      {¶5}   "THE TRIAL COURT ABUSED ITS' (SIC) DISCRETION WHEN IT DID

NOT ADDRESS WHETHER THE DCDJFS HAD MADE REASONABLE EFFORTS TO

RETURN THE CHILDREN SAFELY HOME WITH EITHER PARENT."

                                          III

      {¶6}   "THE TRIAL COURT ABUSED ITS' (SIC) DISCRETION WHEN IT

DETERMINED THAT THE CHILDREN COULD NOT BE PLACED WITH THEIR

MOTHER WITHIN A REASONABLE PERIOD OF TIME AFTER THE TRIAL ON THE

DCDJFS'S MOTION FOR PERMANENT CUSTODY."

                                          IV

      {¶7}   "THE TRIAL COURT ABUSED ITS' (SIC) DISCRETION WHEN THE

WHEN (SIC) IT DETERMINED THAT THE CHILD, [Z.] S., DID NOT NEED TO BE IN

THE CUSTODY OF THE DCDJFS FOR 12 OUT OF 22 CONSECUTIVE MONTHS

PRIOR TO THE DCDJFS FILING A MOTION FOR PERMANENT CUSTODY

RELATED TO [Z.] S."

                                           I

      {¶8}   Appellant claims the trial court erred in denying her motion for a

continuance of the permanent custody hearing. We disagree.

      {¶9}   The grant or denial of a continuance rests in the trial court's sound

discretion. State v. Unger, 67 Ohio St.2d 65 (1981). In order to find an abuse of that

discretion, we must determine the trial court's decision was unreasonable, arbitrary or

unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore, 5

Ohio St.3d 217 (1983).
Delaware County, Case No. 13 CAF 05 0040                                                4


       {¶10} We note appellant's request was not done via a formal written motion, but

was a "me too" argument advanced at the commencement of the hearing in relation to

father's filed motion for a continuance. T. at 7. Father had requested a continuance

based upon the uncertainty of appellant's criminal status. Without stating reasons, the

trial court denied the motion. T. at 10.

       {¶11} In July 2010, appellant was sentenced to intervention in lieu of conviction

after pleading guilty to nine counts of deception to obtain a dangerous drug. T. at 45.

Appellant was non-compliant. T. at 48. As a result, appellant was going to be arrested

so she voluntarily relinquished custody of her children to appellee in December of 2010.

T. at 105-106. Michelle Leighty, an intake investigator involved with the family, tried to

convince appellant to go into a community-based correctional facility (hereinafter

"CBCF") for the sake of the children, but appellant rejected the suggestion and opted for

a prison sentence in Marysville instead, away from her children.         T. at 113, 116.

Consequently, in January 2011, appellant received a split sentence whereby she

received some prison time and some community control time. T. at 51-52. Appellant

was granted judicial release in June of 2012. T. at 52. However, she violated the terms

of her judicial release and was ordered to successfully complete a CBCF program. T. at

53.   Because appellant was unsuccessfully terminated from the CBCF program, a

violation was filed and she was awaiting disposition set for April 24, 2013. T. at 54. We

note father was incarcerated, serving a fifty-eight year prison term.

       {¶12} Appellee received temporary custody of the children in January 2011.

Following relative placement, A.S. and V.S. were returned to appellee's temporary

custody in July 2011 and Z.S. was returned in December 2012.            The motions for
Delaware County, Case No. 13 CAF 05 0040                                                5


permanent custody were filed on July 26, 2012 (A.S. and V.S.) and January 16, 2013

(Z.S.). A joint motion for a continuance based on judicial economy was granted on

January 23, 2013. The permanent custody hearing was set for March 7, 2013. On

January 29, 2013, appellee filed a motion for a continuance due to the unavailability of

counsel. The trial court granted the motion and reset the hearing for March 27, 2013.

Appellant was to have had a criminal hearing on March 18, 2013 to address the

aforementioned violation, but it was rescheduled to April 24, 2013. The permanent

custody hearing commenced on March 26, 2013.             The continuance requested by

appellant and father based upon the outcome of appellant's criminal hearing would have

had to have been for thirty days at least. Appellant was hoping for no further prison

time so she could work on the case plan.

      {¶13} In order to accommodate the parties, the trial court continued the case on

the two occasions, causing the permanent custody motions to be pending at the time of

trial for two hundred and forty-three/sixty-nine days, respectively. As a result of the

rescheduling of appellant's criminal hearing, the trial court at the time of the permanent

custody hearing did not know what appellant's disposition would be.

      {¶14} However, under R.C. 2151.414(B)(1)(d), appellant's criminal disposition

would have no effect given the lapse of some twelve months between appellee's

temporary custody of A.S. and V.S. to the filing of their permanent custody motion:



             (B)(1) Except as provided in division (B)(2) of this section, the court

      may grant permanent custody of a child to a movant if the court

      determines at the hearing held pursuant to division (A) of this section, by
Delaware County, Case No. 13 CAF 05 0040                                               6


      clear and convincing evidence, that it is in the best interest of the child to

      grant permanent custody of the child to the agency that filed the motion for

      permanent custody and that any of the following apply:

               (d) The child has been in the temporary custody of one or more

      public children services agencies or private child placing agencies for

      twelve or more months of a consecutive twenty-two-month period, or the

      child has been in the temporary custody of one or more public children

      services agencies or private child placing agencies for twelve or more

      months of a consecutive twenty-two-month period and, as described in

      division (D)(1) of section 2151.413 of the Revised Code, the child was

      previously in the temporary custody of an equivalent agency in another

      state.



      {¶15} As for Z.S., appellant's own actions and decisions contributed to her

progress on the case plan. The case plan was filed on February 14, 2011. At the time,

appellant was in prison, opting-out of CBCF. Appellant was granted judicial release in

June 2012, but violated the terms and was ordered to CBCF.                 Appellant was

unsuccessfully discharged from CBCF and was awaiting sentencing. At the time of the

hearing, the case had been open for twenty-six months.

      {¶16} Upon review, we find the trial court did not abuse its discretion in denying

appellant's request for a continuance.

      {¶17} Assignment of Error I is denied.
Delaware County, Case No. 13 CAF 05 0040                                                  7


                                             II, III

       {¶18} Appellant claims the trial court erred in granting permanent custody to

appellee without addressing reasonable efforts. We disagree.

       {¶19} A trial court may grant an agency permanent custody of a child upon clear

and convincing evidence of certain factors set forth in R.C. 2151.414.           Clear and

convincing evidence is that evidence "which will provide in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established." Cross v. Ledford, 161

Ohio St. 469 (1954), paragraph three of the syllabus.        See also, In re Adoption of

Holcomb, 18 Ohio St.3d 361 (1985). "Where the degree of proof required to sustain an

issue must be clear and convincing, a reviewing court will examine the record to

determine whether the trier of facts had sufficient evidence before it to satisfy the

requisite degree of proof." Cross, at 477.

       {¶20} R.C. 2151.414(B)(1)(d) cited above specifically applies to A.S. and V.S. as

they had been in appellee's custody for some twelve months at the time of the filing of

their motion for permanent custody. Therefore, it is not necessary to find that these

children cannot reasonably be placed with appellant another year forward.

       {¶21} As for Z.S., the trial court found the child "cannot be placed with either

parent within a reasonable time" under R.C. 2151.414(B)(1)(a) which states:



              (B)(1) Except as provided in division (B)(2) of this section, the court

       may grant permanent custody of a child to a movant if the court

       determines at the hearing held pursuant to division (A) of this section, by

       clear and convincing evidence, that it is in the best interest of the child to
Delaware County, Case No. 13 CAF 05 0040                                                8


      grant permanent custody of the child to the agency that filed the motion for

      permanent custody and that any of the following apply:

             (a) The child is not abandoned or orphaned, has not been in the

      temporary custody of one or more public children services agencies or

      private child placing agencies for twelve or more months of a consecutive

      twenty-two-month period, or has not been in the temporary custody of one

      or more public children services agencies or private child placing agencies

      for twelve or more months of a consecutive twenty-two-month period if, as

      described in division (D)(1) of section 2151.413 of the Revised Code, the

      child was previously in the temporary custody of an equivalent agency in

      another state, and the child cannot be placed with either of the child's

      parents within a reasonable time or should not be placed with the child's

      parents.



      {¶22} The record establishes appellee's efforts at reunifying appellant and all

three children. Ms. Leightly first became involved with the family in October 2010. T. at

100. Ms. Leightly helped appellant with diapers, food, housing issues, and schooling for

the children. T. at 102-104. At the time, appellant was on probation. T. at 101. The

case was closed in the middle of November 2010. T. at 105, 115. Ms. Leighty became

involved with the family again in December of 2010 after appellant called because she

was going to be arrested for violating her probation. T. at 105-106. Ms. Leighty helped

to find relative placement for the children, but was unsuccessful. T. at 106. As a result,

appellant signed a voluntary agreement to surrender the children to appellee with the
Delaware County, Case No. 13 CAF 05 0040                                             9

knowledge that she could have the children returned within thirty days. Id. Ms. Leighty

tried to convince appellant to go into a CBCF program for the sake of the children, but

appellant rejected the suggestion and opted for a prison sentence instead. T. at 113,

116. She was granted judicial release in June of 2012 and was ordered to successfully

complete CBCF. T. at 52-53. While at CBCF, appellant received counseling and an

assessment, but did not complete the program because she was unsuccessfully

discharged. T. at 53, 144. Because of the discharge, appellant's intensive supervision

officer, Kara Clark, filed a violation. T. at 54. At the time of the permanent custody

hearing, appellant was awaiting sentencing and had over 2000 days left on her original

sentence. T. at 68. Ms. Clark was going to recommend returning appellant to prison to

fully complete the remainder of her prison term as she was not amenable to community

control. T. at 57.

       {¶23} Ashley Keller, the family's ongoing caseworker, testified to the following

supportive services offered to the family (T. at 156):



              Many referrals for the boys. They're involved with the Delaware

       County Board of Disabilities. COMH made referrals. IEP, keeping up with

       meetings.     We would attend those meetings if our schedules allowed.

       Attended meetings at COMH, made our visits to the foster home, signed

       off on any type of paperwork that services were needed for the boys,

       especially recently with [V.] needing his weighted vest, blanket, his

       compression shirts, things like that, made visits to both Kitty and Dennis,
Delaware County, Case No. 13 CAF 05 0040                                            10


      spoke with them about the case, any type of advice or recommendations

      for the foster parents, as well.



      {¶24} Caseworkers conducted supervised visitations with the children with each

parent while they were in prison. T. at 148-150, 164.

      {¶25} As explained by our brethren from the Twelfth District in In re K.M., 12th

Dist. Butler No. CA2004-02-052, 2004-Ohio-4152, ¶ 23:



             In determining whether the agency made reasonable efforts to

      prevent the removal of the child from the home, the issue is not whether

      the agency could have done more, but whether it did enough to satisfy the

      reasonableness standard under the statute.          In re Hughley (Oct. 26,

      2000), Cuyahoga App. No. 77052, citing In re Tirado (Jan. 22, 1998),

      Mahoning App. No. 97 CA 26; In re Brewer (Feb. 12, 1996), Belmont App.

      No. 94–B–28. "Reasonable efforts" does not mean all available efforts.

      Otherwise, there would always be an argument that one more additional

      service, no matter how remote, may have made reunification possible. In

      re Fast (Mar. 25, 1992), Summit App. No. 15282.



      {¶26} Upon review, we find the trial court did not err in granting permanent

custody of the children to appellee on the issue of reasonable efforts.

      {¶27} Assignments of Error II and III are denied.
Delaware County, Case No. 13 CAF 05 0040                                              11


                                           IV

      {¶28} Appellant claims it was error to include Z.S. in the permanent custody

hearing when he had not been in appellee's custody for twelve of the last twenty-two

months. We disagree.

      {¶29} As we concluded in Assignments of Error II and III, there was ample

evidence in the record to support the award of permanent custody of all three children to

appellee apart from R.C. 2151.414(B)(1)(d) alone. As Z.S. had not been in appellee's

temporary custody for twelve of the last twenty-two months prior to the filing of the

motion for permanent custody, we find R.C. 2151.414(B)(1)(a), cited above, applies.

      {¶30} Z.S. was removed from appellant's custody at her request and placed in

appellee's temporary custody from December 2010 to March 2011, and then placed in

relative placement. T. at 80, 105-106. All relative placements failed with Z.S. and the

child was once again placed in appellee's temporary custody in December 2012. T. at

80. Because of her criminal troubles, appellant was not available to complete a case

plan from January 2011, and she was facing at the time of the hearing the possibility of

2000 more days in prison. T. at 47-48, 51-55, 57, 68.

      {¶31} Upon review, we find the trial court did not err in including Z.S. in the

permanent custody hearing.

      {¶32} Assignment of Error IV is denied.
Delaware County, Case No. 13 CAF 05 0040                                     12


       {¶33} The judgment of the Court of Common Pleas of Delaware County, Ohio,

Juvenile Division, is hereby affirmed.

By Farmer, J.

Hoffman, P.J. and

Wise, J. concur.




                                         _______________________________
                                         Hon. Sheila G. Farmer




                                         _______________________________
                                         Hon. William B. Hoffman




                                         _______________________________
                                         Hon. John W. Wise
SGF/sg 8/19
[Cite as In re A.S., 2013-Ohio-4018.]


                  IN THE COURT OF APPEALS FOR DELAWARE COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT




IN THE MATTER OF:                              :
                                               :
A.S., V.S., and Z.S.                           :       JUDGMENT ENTRY
                                               :
                                               :
                                               :
                                               :       CASE NO. 13 CAF 05 0040




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Delaware County, Ohio, Juvenile Division is

affirmed. Costs to appellant.




                                               _______________________________
                                               Hon. Sheila G. Farmer




                                               _______________________________
                                               Hon. William B. Hoffman




                                               _______________________________
                                               Hon. John W. Wise